Citation Nr: 0928623	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-10 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
claimed as secondary to malaria.

2.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
October 1959 to November 1967, to include combat duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The Veteran appeared at a Videoconference Hearing before the 
undersigned in May 2009.  A transcript is associated with the 
claims folder.  


FINDINGS OF FACT

1.  At his videoconference hearing before the undersigned in 
May 2009, prior to promulgation of a decision in the appeal 
for entitlement to service connection for migraine headaches, 
the Veteran communicated that he wished to withdraw that 
appeal.

2.  The Veteran exhibits PTSD with reduced reliability and 
productivity; his mood and motivation is disturbed by his 
illness, and he has difficulty in maintaining his 
relationship with his spouse; he is not psychotic, has no 
suicidal or homicidal ideation, is able to keep clean and 
carry out activities of daily living, and is not impaired in 
most areas of social and occupational functioning.  




CONCLUSIONS OF LAW

1.  With respect to the Veteran's appeal for entitlement to 
service connection for migraine headaches, claimed as due to 
service connected malaria, the criteria for withdrawal of a 
substantive appeal by the appellant have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) 
(2008).

2.  A 50 percent evaluation, but not more than 50 percent, is 
warranted for the Veteran's service-connected PTSD.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & supp. 2008); 
38 C.F.R. §§  3.102, 3.159, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Migraine Headaches

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In his hearing testimony before the undersigned in May 2009, 
subsequently reduced to writing in the transcript, the 
Veteran indicated that he wished to withdraw his appeal for 
entitlement to service connection for migraine headaches.  
Thus, there is no remaining allegation of error of fact or 
law for appellate consideration, and that appeal is 
withdrawn.  Accordingly, the Board does not have jurisdiction 
to review the appeal, and it is dismissed.  As the appeal is 
dismissed, it is not necessary to discuss VA's duties to 
notify and assist the veteran with respect to the issue of 
entitlement to service connection for migraine headaches.




Duty to Notify and Assist 

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and inform the claimant about the information and evidence 
the claimant is expected to provide.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).  

In addition, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

Further, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court found that, at a minimum, adequate VCAA notice in a 
claim for increased rating requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The Board concludes that the RO did not adequately apprise 
the Veteran of all the information and evidence needed to 
substantiate the claim prior to the initial adjudication of 
his claim; however, the Veteran did receive information as to 
what was required in order to receive a higher evaluation for 
PTSD in post-decisional documents.  A subsequently issued 
statement of the case (SOC) re-adjudicated the  claim, curing 
any defect as to information which was not provided prior to 
initial unfavorable actions.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Furthermore, post-decisional 
documents set forth the criteria used in establishing a 
higher disability evaluation for PTSD, and re-adjudication 
after such notice fully cured any presumed prejudice.  See 
Prickett, supra.  

The VCAA letters of record do not contain the level of 
specificity set forth in Vazquez-Flores.  However, this 
decision partially grants the benefit sought on appeal, and, 
with respect to the portion of the claim not granted, the 
Veteran was presented the information specified by Vazquez-
Flores in an SOC, which re-adjudicated the contested claim.  
See Prickett, supra (issuance of fully compliant VCAA 
notification followed by re-adjudication of the claim, such 
as in an SOC or supplemental SOC (SSOC), is sufficient to 
cure a timing defect).  

Information was provided to how disability rating or 
effective date is established should the claims be granted 
(Dingess requirements).  Any prejudice raised by the timing 
of such notice is rebutted, as the decision herein represents 
a partial grant of the benefit sought on appeal, and a denial 
of an increase in excess of 50 percent, mooting the need for 
further notice.  Dingess, supra.  There is nothing alleged or 
present in the record which would affect the essential 
fairness of the adjudication.  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  The Board notes that 
the Veteran was provided a thorough VA examination that is 
recent and adequate for rating purposes.  See 38 C.F.R. 
§§ 3.326, 3.327.  

Applicable Legal Criteria - Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the Government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  While a layperson 
is permitted to provide observations, lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Legal Criteria-Increased Rating (PTSD)

Diagnostic Code 9411 addresses PTSD.  Under that code, 
evaluations may be assigned ranging between 0 and 100 
percent.  The veteran is currently assigned a 30 percent 
disability rating.  This evaluation is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when PTSD causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A maximum 100 percent rating is assigned for PTSD that causes 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 61 to 70 indicates some 
mild symptoms, (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships. A GAF from 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with co-workers). DSM-IV, at 32; 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).





Analysis

The Veteran is currently in receipt of a 30 percent 
disability evaluation for PTSD.  He contends, in essence, 
that the severity of his condition has worsened, and that he 
is entitled to a higher level of compensation.  

The Veteran served in combat in Vietnam, and has had numerous 
treatments for mental health complaints by both VA and 
private clinicians.  Mental health clinical reports reveal 
that the Veteran has been having marital problems since the 
filing of his claim for an increase.  He has been seeing a 
private osteopathic physician/neuropsychiatrist at Texas Tech 
University, who has confirmed the diagnosis of PTSD and 
stated, in a January 2006 letter, that nightmares, anxiety, 
and depression are the chief symptoms.  It was this 
physician's opinion that the Veteran was "50 percent 
disabled."  The same doctor, in August 2006, submitted an 
additional opinion which stated that chronic headaches and 
sleep deprivation were associated with his disorder, and that 
there was a difficulty understanding complex commands.  Short 
and long term memory impairment was reported, with 
fluctuations in mood and depression preventing the Veteran 
from "engaging and participating in family and social 
activities."  

The Veteran underwent a social work evaluation in March 2006, 
where a GAF score of 54 was associated with his PTSD.  
Following this, the Veteran was scheduled for a comprehensive 
VA psychiatric examination to determine the severity of his 
condition.  The associated report, dated in November 2008, 
stated that the Veteran had dreams of his combat experiences 
four to five times weekly, and that avoidance behavior was 
present (the Veteran will not watch news or movies about 
combat).  The Veteran reported a social detachment, and 
stated that he tended to avoid others if possible.  The 
Veteran was employed as a college administrator for 
approximately twenty years prior to voluntary retirement.  He 
stated, additionally, that he ran a business for several 
years after his retirement and has considered volunteer work, 
although he has not enrolled in any volunteer program.  The 
Veteran is in his second marriage; however, he reports that 
the relationship is strained.  He prefers to be alone and not 
interact socially with others; although, he is able to take 
care of routine activities such as shopping, etc.  The 
Veteran engages in projects around the home and other 
activities which do not require him to interact with other 
people; but, he has difficulty completing projects once he 
begins them.

The VA examination report did not find any psychotic 
symptoms, and the Veteran did not at that time manifest 
homicidal ideation.  There were vague thoughts of death 
reported; however, no specific plan or suicidal ideation was 
demonstrated.  Thought processes and communication skills 
were within normal limits; although, it was reported that the 
psychosocial testing revealed that the Veteran was 
functioning between marginal and normal limits.  A GAF of 65 
was entered at the November 2008 examination, and an addendum 
opinion, dated in December 2008, reduced the score to 60.  
The addendum indicated that the claims file was not available 
for review at the initial examination, and that the relevant 
history had been reviewed after the examination.  The report 
went on to note additional symptoms such as heightened 
startle response and a perceived lack of memory and 
communication.  

The Board notes that there is some noticeable difference in 
the level of severity assessed by the private psychiatrist 
and the VA examiner (a psychologist).  As with any mental 
disorder, PTSD is certainly capable of fluctuating in 
severity, and the severity on one day may be markedly 
different than on another.  Understanding this, it is 
appropriate to assign a higher probative value to the 
diagnosis of the private doctor who has seen the Veteran for 
an extended period of time, rather than the VA physician who 
assessed him during a single meeting.  In so doing, it is 
noted that the private psychiatrist's opinion regarding the 
impact of the Veteran's PTSD on social and occupational 
functioning is more severe, and shows that there is more of 
an impairment in social interaction than what was 
demonstrated at the 2008 VA examination.  Specifically, the 
Board notes the assessment that the Veteran's "mood and 
depression prevent him from engaging in family and social 
activities."  This statement alone, based on an established 
clinical relationship, is significant in illustrating that 
the Veteran's disability is more severe than what was 
apparent in 2008.  In buttressing the private psychiatrist's 
opinion, the Board also notes the social work report of 2006, 
where a significantly lower GAF score (54) was recorded.    

The Board concludes that the Veteran does experience 
disturbances in motivation and mood as well as concentration 
and memory.  The Veteran reported that he will often not 
finish projects, and that he experiences marital difficulties 
due to his social withdrawal.  While he is in a long-lasting 
marital relationship, it is evident that it is strained, and 
the Veteran's symptoms and mood fluctuations have made it 
difficult to maintain that relationship.  The Veteran has not 
had panic attacks; however, he is on heightened alert and 
often has intrusive thoughts regarding his combat 
experiences.  As this is the case, the Board concludes that 
the criteria for a 50 percent evaluation have been met.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.   

Regarding a higher valuation, the Board notes that the 
Veteran is not deficient in most areas of occupational and 
social functioning.  He is voluntarily retired, is married 
(albeit not without difficulty), does not have diagnosed 
cognitive defects or inability to retain knowledge (only some 
impairment is noted here), is able to mange his funds and 
activities of daily living, is not violent, is not easily 
disoriented or confused, and has no history of psychosis.  
There is no suicidal or homicidal ideation manifested, 
hygiene is appropriate, and speech is not affected.  As such, 
he is not totally disabled due to his PTSD, and, as stated is 
functional in most areas of social functioning.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board will thus 
not grant an increase in disability evaluation in excess of 
50 percent.  Simply, the preponderance of the evidence does 
not support such a higher evaluation.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Regarding extraschedular evaluation, the Board notes that the 
Veteran is voluntarily retired and has not been hospitalized 
for his condition.  The severity of his disability is fully 
contemplated by the rating schedule, and there is nothing so 
unique as to take consideration of the disability picture of 
the norm.  There is therefore no need to refer the claim to 
the Director of VA's Compensation and Pension Service for 
consideration of an extraschedular evaluation. See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).   





ORDER

The appeal for entitlement to service connection for migraine 
headaches is dismissed.

A 50 percent disability evaluation for PTSD is granted, 
subject to the statutes and regulations pertaining to the 
payment of VA benefits.  


____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


